Citation Nr: 1214652	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Denver, Colorado.

In December 2011 the Veteran testified at a video hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado; a transcript of that hearing was not able to be produced.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's December 2011 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in December 2011 the Veteran testified during a video hearing at the RO in Denver, Colorado before the undersigned Veterans Law Judge (VLJ).  In March 2012 the Board advised the Veteran that VA had not been able to produce a written transcript of the December 2011 Board video hearing and asked him to indicate whether he wanted another hearing.  In March 2012 the Veteran responded that he wanted a Board videoconference hearing.  As such, the Veteran should be afforded another opportunity to provide testimony at a Board hearing.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board video conference hearing at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the Veteran and his representative

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


